Quillian, Chief Judge.
The defendant appeals her conviction for operating a motor vehicle after having been declared a habitual violator. Held:
' 1. Objection was taken to the admission of certain Department of Public Safety traffic records. These records, properly certified, were “admissible as evidence in any civil or criminal proceeding as proof of the contents thereof.” Code Ann. § 68B-215 (e) (Ga. L. 1975, pp. 1008, 1021; 1978, p. 920; 1979, p. 142; 1980, pp. 917, 918). Niehaus v. State, 149 Ga. App. 575 (1) (254 SE2d 895); Magruder v. Cofer, 153 Ga. App. 7 (3) (264 SE2d 506); Hight v. State, 153 Ga. App. 196 (2) (264 SE2d 717).
2. Defendant argues that the evidence fails to show she received notification of the determination that she was a habitual violator. However, Code Ann. § 68B-308 (a) (Ga. L. 1975, pp. 1008, 1032; as amended through Ga. L. 1980, pp. 691,693) provides: “Notice shall be given by certified mail, with return receipt requested; or in lieu thereof notice may be given by personal service upon such person---For the purpose of this Title, notice given by certified mail with return receipt requested mailed to the person’s last known address shall be prima facie evidence that such person received the required notice.” Here there is a receipt and other evidence indicating the defendant was personally served.

Judgment affirmed.


McMurray, C. J., and Pope, J., concur.